DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 2, 6 – 8, 10 – 11, 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As a preliminary matter regarding the claims as a whole, the Examiner notes that the claimed methods collectively recite that the respective methods comprise a step that acts upon a substrate comprising a dielectric or semiconductor surface (e.g. silicon-oxide based surfaces) and a transition metal segment (e.g. tungsten segment).  The 
Regarding claims 2, 15; the claims recite the limitation "wherein CVD is conducted by low pressure…".  There is insufficient antecedent basis for this limitation in the claim. Namely it is unclear whether the recited CVD is the same process as that recited in parent claim 1 or refers to an unrecited additional conducting of a chemical vapor deposition process.
Regarding claim 6, the claim recites within a wherein clause that the transition metal is supplied as a solid. As phrased, it is unclear whether the clause is further limiting claim 6 by requiring that the method further comprises a step of supplying a/the transition metal as a solid and what is being acted upon or if it is intended to reference as a further limitation of a previous “supplying” step. In the latter interpretation, there is a lack of antecedent basis for the term “the transition metal” as well as the further limitation of the dependent claim as a whole because there was no previously established step of supplying a transition metal. Furthermore, it is unclear what “transition metal” is being referenced. A transition metal of the transition metal segment1? A transition metal of an unrecited precursor comprising the transition metal? A transition metal of an unrecited component or used in an unrecited step? 
within a wherein clause that the transition metal is deposited from a gaseous transition metal precursor. Similar to the deficiency in claim 6, there is an ambiguity as to the intended scope of the method, there is a lack of antecedent basis for the term “the transition metal” as well as the further limitation of the dependent claim as a whole because there was no previously established step of depositing a transition metal. While the Examiner notes that parent claim 1 requires a substrate with a transition metal segment, there are no recited steps as to how the substrate is formed prior to the exposure step.
Regarding claims 8, the same deficiencies highlighted above also apply to claim 8 mutatis mutandis. 
Regarding claims 10 and 11, the same deficiencies highlighted above also apply to claims 10 and 11mutatis mutandis. Furthermore, no context is provided to what object is the chalcogen being supplied to and how it relates to the exposing step.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 9, 11 –17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delabie et al. US 2017/0178905 (hereafter “Delabie”) in view of Endler et al. US 6,528,171 B1 (hereafter “Endler”).
Regarding claims 1, 2, 3, 5, 6, 7, 8, 9, 11, 12, 13, 14, 15, 16; Delabie is directed to method of forming features of a target material on substrates (Abstract). Delabie discloses a method comprising the steps of: providing a substrate comprising a buffer layer of silicon oxide with a feature [segment] disposed on the buffer layer, wherein the feature may be comprised of tungsten (W) or molybdenum (Mo) [transition metal segment] ([0087], [0093]; Fig. 1b); and then subsequently sulfurizing or selenizing 
In another embodiment, Delabie discloses a deposition process for forming a transition metal dichalcogenide comprising: exposing the substrate comprising a feature formed from a sacrificial material to a first and second precursor, wherein a gaseous first precursor and a gaseous second precursor, wherein the first precursor may be e.g. tungsten tetrachloride and the second precursor may be e.g. hydrogen sulfide, as a pulsed chemical vapor deposition (CVD) process at a temperature of e.g. 650°C ([0036], [0078] [0082] – [0083], [0090], [0132]).  
Delabie does not expressly teach that the exposure of the dielectric or semiconductor surface with the transition metal segment (as already formed) is in the context of a chemical vapor deposition and that the chemical vapor deposition occurs in a range of 350°C to 600°C.
Endler is directed to the production of molybdenum sulfide and tungsten sulfide coatings by CVD (Abstract; col 1 lines 20 – 25 & 50 – 55, col 3 lines 40 – 45). Endler discloses a method of producing such layers comprising providing a base body; heating the base body to a temperature between 500°C and 900°C, preferably 600°C to 750°C, in an atmosphere of hydrogen and argon at a pressure between 0.1 kPa and 1kPa [low pressure CVD, meeting claim 2]; introducing a gas mixture of a molybdenum/tungsten halogenide to form a molybdenum/tungsten metal layer; and after the formation of the metal layer, shutting off a supply of molybdenum/tungsten halogenide gas and providing a gas comprising hydrogen, argon and hydrogen sulfide [gaseous chalcogen precursor] 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that at least the sulfurization process described in Delabie is a CVD process or modify the sulfurization process to be a CVD process because Endler discloses that exposure of a molybdenum or tungsten layer, such as those presented in Delabie, to a hydrogen sulfide, identified as a second precursor in Delabie, may be done in a CVD reactor as part of an alternating deposition sequence (i.e. pulsed CVD) and because Endler discloses that such a technique allows for fine control of resultant film morphology to obtain, at least, desired mechanical properties. Furthermore, Delabie and Endler both disclose overlapping ranges for the process as well as a specific temperature of e.g. 550°C for the deposition of WS2 in an embodiment where all precursors are utilized in a CVD process (Delabie [0132]).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66(Fed. Cir. 1997). See MPEP 2144.05.
Regarding claims 4 and 17, Delabie discloses that the features may deposit one or more monolayers of MX2 such as WS2 ([0032], [0128], [0139]). As monolayers refer to atomic layers, the recitation of one or more monolayers constitutes an overlapping range with the claimed range.  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66(Fed. Cir. 1997). See MPEP 2144.05.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delabie in view of Endler as applied to claims 1 – 9, 11 –17 above, and further in view of Kim et al. US 2016/0122868 A1 (hereafter “Kim”).
Regarding claim 10, while Delabie and Endler respectively disclose the chalcogen may be in a gaseous form such as hydrogen sulfide (H2S), Delabie in view of Endler does not expressly teach that the chalcogen is supplied as a powder.
Kim is directed to a method of synthesizing transition metal chalcogenides at temperatures between 450°C and 1000°C (Abstract). Kim discloses a deposition process comprising: providing a transition metal precursor into a reaction chamber, purging the reaction chamber, and then providing a reactant to react with the transition metal precursor in order to form a layer of the transition metal chalcogenide ([0043]).  2S), sulfur powder or selenium powder ([0014], [0054] – [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted as the second precursor/chalcogen source of Delabie in view of Endler with a powdered chalcogen such as sulfur powder because Kim teaches that both compounds are known to be suitable reactants for producing metal chalcogenide films. The substitution of one known reactant for another yields predictable results to one of ordinary skill in the art.
	
Claim 18 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delabie in view of Endler and Song et al. US 2017/0033003 A1 (hereafter “Song”).
Regarding claim 18, the facts of Delabie disclosed above in relation to the rejections of claims 1 – 9, 11 –17 apply to the rejection of claims 18 – 20 mutatis mutandis.
Delabie does not expressly teach that the exposure of the dielectric or semiconductor surface with the transition metal segment (as already formed) is in the context of a chemical vapor deposition and that the chemical vapor deposition occurs in a range of 350°C to 600°C; that the transition metal dichalcogenide film has a thickness in the a range of 5Å to 30Å; and the step of exposing the substrate to a material to form a material film, wherein the transition metal dichalcogenide film acts as a barrier between the dielectric or semiconductor surface and the material film.
With regards to the teaching of a chemical vapor deposition context that occurs in a range of 350°C to 600°C and forms a transition metal dichalcogenide film having a thickness in the a range of 5Å to 30Å:
The facts of Endler disclosed above in relation to the rejections of claims 1 – 9, 11 –17 apply to the rejection of claim 18 – 20 mutatis mutandis.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that at least the sulfurization process described in Delabie is a CVD process or modify the sulfurization process to be a CVD process because Endler discloses that exposure of a molybdenum or tungsten layer, such as those presented in Delabie, to a hydrogen sulfide, identified as a second precursor in Delabie, may be done in a CVD reactor as part of an alternating deposition sequence (i.e. pulsed CVD) and because Endler discloses that such a technique allows for fine control of resultant film morphology to obtain, at least, desired mechanical properties. Furthermore, Delabie and Endler both disclose overlapping ranges for the process as well as a specific temperature of e.g. 550°C for the deposition of WS2 in an embodiment where all precursors are utilized in a CVD process (Delabie [0132]).  In the case where the claimed ranges (of temperature and thickness) “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66(Fed. Cir. 1997). See MPEP 2144.05.
With regards to the step of exposing the substrate to a material to form a material film, wherein the transition metal dichalcogenide film acts as a barrier between the dielectric or semiconductor surface and the material film:
Song is directed to multilayer structures that includes a first material layer, a diffusion barrier layer, and a second material layer; wherein the diffusion barrier layer is a two-dimensional metal chalcogenide-based material (Abstract). Song discloses that the multilayer structure may constitute the structure of an interconnection for an electronic device (Abstract; [0030]). The first material may be e.g. an insulator, a semiconductor and understructures that comprise element layers such as electrodes (claim 12; [0133] – [0134]; Figs. 24). A diffusion barrier layer comprised of e.g. a metal chalcogenide based on molybdenum or tungsten with sulfur or selenium is disposed on the element layer, followed by a conductive layer/plug as the second material ([0131], [0134]). The second material may and adhesion layer such as be e.g. tungsten, cobalt or copper [meeting claims 19 and 20; while the claims recite that the materials must be gate or interconnect materials respectively, the recitations of gate and interconnect do not require that the material is used in a gate or an interconnect, especially in view of the identification of the gate/interconnect materials being specific materials] ([0122], [0134] – [0135]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Delabie in view of Endler to have utilized the method of Delabie to form features onto a semiconductor or silicon oxide surface to be transformed into metal dichalcogenide films and then subsequently deposit a metal adhesion/conductive layer because Endler .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Naylor et al. US 2020/0194376 A1, Lee et al. US 2021/0388488 A1 and Mullick et al. US 2019/0279900.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As stated in dependent claim 5, which claim 6 does not depend upon.